STONE, C. J.
Morrison, Herriman & Co., and their co-appellants, were attaching creditors, and Josiah Morris & Co. were garnishees. The garnishment was served August 9, 1886, and the garnishees filed their answer January 19,1887. They fully and positively denied all indebtedness, and all other grounds of liability, which can be reached and condemned in garnishment proceeding. — Code of 1886, §§ 2945, 2946, 2974.
The record shows no intervening proceedings between the *197filing of their answer by the garnishees, and the final judgment-entry, July 15, 1887. If the answer was contested, the record contains nothing in regard to it. Yet the case went off on verdict of a jury, and it is probably our duty to presume there was a contest of the answer. In the form in which the answer is given, nothing less could have presented an issue for trial by a jury. Under the general charge, there were verdict and judgment for garnishees. Plaintiffs excepted to this charge, and they here assign it as error.
Plaintiffs showed that Knowles & Warner were indebted to each of the three attaching firms, in a large sum, due and demandable before July 30,1886. Their several claims had been reduced to judgment January 14, 1887; which judgments were in evidence. Testimony for the garnishees set forth, that Knowles & Warner were indebted to them in the sum of twenty-eight thousand two hundred dollars; that Knowles & Warner executed to them a bill of sale of their merchandise and other articles named in it, on the day it bears date, July 31,1886, and then placed them in possession, which they have since held under the said bill of sale; “that the value of all the property conveyed by Knowles & Warner was less than their indebtedness to Josiah Morris & Co.; and that “the value of the stock of goods and other property conveyed by the bill of sale was $16,000.” The bill of sale was in evidence, and this was all the testimony.
Appellants’ claim of the right to recover in this suit is based on two clauses of the bill of sale. After the recital of the indebtedness of Knowles & Warner to Josiah Morris & Co. $28,203.08, the bill of sale has this language: “Now, for the purpose of paying said indebtedness, we, A. S. Knowles and W. C. Warner, do bargain, sell and deliver to the said Josiah Morris & Co., in full satisfaction and payment of said indebtedness, the entire stock of goods,” &c. After describing the things conveyed, the bill of sale contains this further clause: “And for the same purpose we have also conveyed to the said Josiah Morris & Co. certain real estate in Verbena, Chilton county, Alabama, by a separate deed; and we also transfer to the said Josiah Morris & Co. our notes and book-accounts.” The contention of appellants is, that under a proper interpretation of this bill of sale, it shows that the “certain real estate in Verbena” had been conveyed “in full satisfaction and payment of said indebtedness,” and thus left no consideration to uphold the bill of sale of the merchandise. The conveyance of the real estate was not put in evidence.
*198We do not so interpret tbe bill of sale. Our construction, in the absence of other proof of value, is, that it means nothing more nor less than that the real estate, the merchandise, the chattels and notes and accounts, were conveyed and received in full satisfaction and payment of the debt. If the purchase was made at a price materially disproportionate to the value, that was a subject for testimony. None is shown to have been offered, and that question does not appear to have been raised. — Hodges v. Coleman, 76 Ala. 103; Dixon v. Higgins, 82 Ala. 284; Carter v. Coleman, 84 Ala. 256.
Affirmed.